NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 10a0069n.06

                                             No. 10-3098

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                        FILED
LAWRENCE REYNOLDS,                                        )                         Feb 03, 2010
                                                          )                   LEONARD GREEN, Clerk
        Plaintiff,                                        )
                                                          )
MARK BROWN,                                               )
                                                          )    ON APPEAL FROM THE UNITED
        Intervenor - Appellant,                           )    STATES DISTRICT COURT FOR
                                                          )    THE SOUTHERN DISTRICT OF
v.                                                        )    OHIO
                                                          )
                                                          )
TED STRICKLAND, TERRY J. COLLINS,                         )    ORDER
PHILLIP KERNS, and EXECUTION TEAM                         )
MEMBERS #1-21,                                            )
                                                          )
        Defendants-Appellees.                             )


Before: BATCHELDER, Chief Circuit Judge; SILER and SUTTON, Circuit Judges.

        PER CURIAM. The motion by the appellant, Mark Brown, for a stay of execution is

denied, and the panel affirms the district court for the reasons set forth in the district court opinion,

Reynolds (Brown) v. Strickland, No. 2:10-cv-27 (S.D. Ohio Feb. 2, 2010), and in our recent opinion

in Cooey (Biros) v. Strickland, 589 F.3d 210 (6th Cir. 2009).

        AFFIRMED.




                                                   1